internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc intl br1-plr-121723-02 date date taxpayer parent dear this is in response to a letter dated date requesting a ruling that premiums received by taxpayer on policies of insurance or reinsurance of u s risks are exempt from the insurance excise_tax imposed by sec_4371 pursuant to the united states-sweden income_tax convention treaty additional information was received in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by or on behalf of taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination taxpayer is an insurance_company organized in sweden taxpayer is wholly owned by parent also organized in sweden parent has only one class of stock and all of parent’s stock is traded on the stockholm fondbors the stockholm stock exchange taxpayer’s primary business during was to accept reinsurance business from parent this reinsurance business was derived mainly from risks insured by parent in sweden taxpayer now wishes to accept reinsurance_premium from risks located in the united_states plr-121723-02 taxpayer represents that not more than of its gross_income is used directly or indirectly to meet liabilities to persons not entitled to benefits under article a b e or f of the treaty the swedish tax authority has certified that taxpayer is resident in sweden within the meaning of the treaty sec_4371 imposes an excise_tax on premiums_paid on insurance policies issued to u s persons and covering risks wholly or partly within the united_states and to foreign persons engaged in a u s trade_or_business and covering risks within the united_states sec_4372 revproc_92_39 1992_1_cb_860 establishes procedures for entering into a closing_agreement to establish an exemption from the excise_tax imposed by sec_4371 when the exemption is claimed under a u s income_tax treaty paragraph a of article business profits of the treaty provides a the united_states tax on insurance premiums_paid to foreign insurers shall not be imposed on insurance and reinsurance premiums which are the receipts of a business of insurance carried on by a resident of sweden whether or not that business is carried on through a permanent_establishment in the united_states but only to the extent that the relevant risk is not reinsured directly or indirectly with a person not entitled to relief from such tax under article limitation_on_benefits of the treaty a person may qualify for benefits if an ownership test is met a person that is a resident of a contracting state and derives income from the other contracting state shall be entitled under this convention to relief from taxation in that other contracting state only if such person is d a person other than an individual if i more than percent of the beneficial_interest in such person or in the case of a company more than percent of the number of shares of each class of the company’s shares is owned directly or indirectly by persons entitled to benefits of this convention under subparagraphs a b e or f of this paragraph or who are citizens of the united_states and plr-121723-02 ii not more than percent of the gross_income of such person is used directly or indirectly to meet liabilities including liabilities for interest or royalties to persons who are not entitled to benefits of this convention under subparagraph a b e or f of this paragraph and are not citizens of the united_states article e referred to above in subparagraph d states that a person is entitled to benefits of the swedish convention if such a person is a company in whose principal class of shares there is substantial and regular trading on a recognized stock exchange article defines the term recognized stock exchange as a b c the nasdaq system owned by the national association of securities dealers inc and any stock exchange registered with the securities_and_exchange_commission as a national securities exchange for the purposes of the securities exchange act of the stockholm stock exchange stockholms fondbors and any other stock exchange agreed upon by the competent_authorities of the contracting states to satisfy the test under article e of the treaty there must be substantial and regular trading in a company’s stock the term substantial and regular trading is not defined in the treaty the senate foreign relations committee report or the treasury department’s technical explanation of the treaty however the senate foreign relations committee report describes article of the treaty as being similar to the limitation_on_benefits provisions in the code and regulations relating to the branch_profits_tax under sec_884 a publicly-traded corporation shall be treated as a qualified_resident of a treaty country if - i the stock of such corporation is primarily and regularly_traded on an established_securities_market in such country sec_1_884-5 of the regulations provides plr-121723-02 for purposes of this section stock of a corporation is regularly_traded on one or more established securities markets in the foreign corporation’s country of residence for the taxable_year if - a one or more classes of stock of the corporation that in the aggregate represent percent or more of the total combined voting power of all classes of stock of such corporation are listed on such market or markets during the taxable_year b with respect to each class relied on to meet the percent requirement of paragraph d i a of this section - trades in each such class are effected other than in de_minimis quantities on such market or markets on at least days during the taxable_year and the aggregate number of shares of each such class that is traded on such market or markets during the taxable_year is at least percent of the average number of shares outstanding in that class during the taxable_year or in the case of a short taxable_year a percentage that equals at least percent of the number of days in the short taxable_year divided by taxpayer represents that the trading on the highest trading days of the tax_year big_number of big_number approximately shares of parent stock were traded and of the outstanding_stock of parent was traded during the taxable_year taxpayer represents that not more than of its gross_income is used directly or indirectly to meet liabilities to persons not entitled to benefits under article a b e or f of the treaty on the basis of the information submitted by taxpayer for purposes of article e there was substantial and regular trading in the principal class of shares of parent which owns all of the stock of taxpayer therefore taxpayer satisfies the requirements of the limitation_on_benefits provisions of article according to paragraph a of the closing_agreement the liability of taxpayer for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence on date the date specified by taxpayer the plr-121723-02 letter_of_credit required by paragraph a of the closing_agreement in the amount of dollar_figure must be in effect within days of the date the agreement is signed on behalf of the commissioner any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by taxpayer pursuant to sec_46_4374-1 of the excise_tax regulations may rely upon a copy of this letter or an executed copy of the closing_agreement as authority that they may consider premiums_paid to taxpayer on and after date as exempt under the treaty from the federal excise_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling does not address the issues of whether taxpayer is an insurance_company or whether premiums_paid to taxpayer are deductible under sec_162 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely _______________ w edward williams senior technical reviewer office of cc intl br1
